Exhibit 21.1 Subsidiaries Amici Enterprises, LLC (a Texas limited liability company)(“AEL”)(80% owned by Great American Food Chain, Inc. (the “Company”) · AEL owns 100% of Amici Restaurant Holdings, LLC (“Amici Holdings”)(a Texas limited liability company) § Amici Holdings owns 100% of Madison GA Acquisitions, LLC (a Georgia limited liability company) § Amici Holdings owns 100% of Covington Acquisitions, LLC (a Georgia limited liability company) · AEL owns 100% of Amici Franchising, LLC (a Texas limited liability company) · AEL owns 100% of Amici Management, LLC (a Georgia limited liability company) YTG Enterprises, LLC (a Texas limited liability company)(“YTG”)(80% owned by the Company) · YTG owns 100% of Y2G Belt Line, LLC (a Texas limited liability company) Kokopelli Franchise Company, LLC (an Arizona limited liability company)(“KFC”)(90% owned by the Company) · KFC owns 100% of Kokopelli Marketing, LLC (an Arizona limited liability company) 1600 Main, Inc. (a Texas corporation)(100% owned by the Company)
